FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 OLGA ADRIANO-FIGUEROA,                           No. 07-73698

               Petitioner,                        Agency No. A200-050-758

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Olga Adriano-Figueroa, a native and citizen of Honduras, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence, Santos-Lemus v. Mukasey,

542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for review.

       We reject Adriano-Figueroa’s claim that she is eligible for asylum and

withholding of removal based on her membership in a particular social group. See

Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir. 2005); Santos-Lemus, 542
F.3d at 745-46. Accordingly, because Adriano-Figueroa failed to show she was

persecuted or fears persecution on a protected ground, we deny her petition as to

her asylum and withholding of removal claims. See Barrios v. Holder, 581 F.3d
849, 856 (9th Cir. 2009).

       Substantial evidence also supports the BIA’s denial of CAT relief because

Adriano-Figueroa did not establish a likelihood of torture by, at the instigation of,

or with the consent or acquiescence of the Honduran government. See Arteaga v.

Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.


KAD/Research                               2                                    07-73698